Order filed December 17, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00791-CV
                                  ____________

               WILLIAM ARCHIE ARMSTRONG, Appellant

                                        V.

                          WILL JONES JR., Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-29377

                                   ORDER
      Appellant is an inmate who seeks to proceed in this appeal without payment
of costs. As such, he is required to comply with section 14.004 of the Texas Civil
Practice and Remedies Code. Section 14.004 states:

      (a) An inmate who files an affidavit or unsworn declaration of inability
      to pay costs shall file a separate affidavit or declaration:

      (1) identifying each action, other than an action under the Family Code,
      previously brought by the person and in which the person was not
      represented by an attorney, without regard to whether the person was
      an inmate at the time the action was brought; and
      (2) describing each action that was previously brought by:

      (A) stating the operative facts for which relief was sought;

      (B) listing the case name, cause number, and the court in which the
      action was brought;

      (C) identifying each party named in the action; and

      (D) stating the result of the action, including whether the action or a
      claim that was a basis for the action was dismissed as frivolous or
      malicious under Section 13.001 or Section 14.003 or otherwise.

      (b) If the affidavit or unsworn declaration filed under this section states
      that a previous action or claim was dismissed as frivolous or malicious,
      the affidavit or unsworn declaration must state the date of the final order
      affirming the dismissal.

      (c) The affidavit or unsworn declaration must be accompanied by the
      certified copy of the trust account statement required by Section
      14.006(f).

      On November 12, 2019, we notified all parties that we would dismiss this
appeal if appellant did not, by December 12, 2019, pay the appellate filing fee of
$205 or satisfy the requirements of section 14.004.

      On November 25, 2019, we received an unsworn declaration from appellant
entitled, “Affidavit of Inability to Pay Filing Fee.” The declaration states the reasons
appellant is unable to pay the filing fee, and it is accompanied by a certified copy of
the trust account statement. The declaration does not identify and describe any
previous actions he may have brought as required by subsection (a).

      If appellant does not file a document that complies with section 14.004(a) by
January 16, 2020, we will dismiss the appeal.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
                                           2